Citation Nr: 0831902	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-41 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for the cause of the veteran's death has 
been received.

2.  Whether new and material evidence to reopen the claim for 
Survivors' and Dependents' Educational Assistance (DEA), 
under the provisions of 38 U.S.C.A. Chapter 35, has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945, and from May 1948 to April 1966.  He died in 
February 1997; the appellant is his widow.

In a February 2003 decision, the Board denied claims for 
service connection for the cause of the veteran's death and 
for DEA benefits. 

The appeal before the Board of Veterans' Appeals (Board) 
arises from a January 2004 rating decision in which the RO 
declined to reopen the appellant's claims for service 
connection for the cause of the veteran's death and for DEA 
benefits.  The appellant filed a notice of disagreement (NOD) 
in August 2004; and the RO issued a statement of the case 
(SOC) in December 2004.  Later the same month, the appellant 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals).  In April 2008, the RO issued a 
supplemental SOC (SSOC) reflecting the RO's determination 
that no new and material evidence had been received to reopen 
the appellant's claims.  

Regardless of how the RO has characterized, or adjudicated, 
the issues on appeal, the Board emphasizes that the 
preliminary question of whether a previously denied claim 
should be reopened and reconsidered is a jurisdictional 
matter that must be addressed before the Board may consider 
the underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide 
whether new and material evidence to reopen the appellant's 
claims has been received before it can address the matters on 
the merits, the Board has characterized the appeal with 
regard to both issues as described on the title page.  Thus, 
as reflected on the title page, the Board must consider 
whether new and material evidence to reopen each claim has 
been received.

In January 2005, the appellant testified during a hearing 
before RO personnel; the transcript of that hearing is of 
record.  In August 2008, the appellant testified during a 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
in Washington, DC; a copy of the transcript is associated 
with the record.

In August 2008, the undersigned VLJ advanced this appeal on 
the Board's docket, pursuant to the provisions of 38 U.S.C.A. 
§ 7101 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In February 2003, the Board denied the appellant's claims 
for service connection for the cause of the veteran's death 
and for DEA benefits; the appellant did not initiate an 
appeal.

3.  The evidence associated with the claims file since the 
Board's February 2003 decision is mostly cumulative or 
redundant in nature, and/or does not raise a reasonable 
possibility of substantiating the appellant's claim for 
service connection for the cause of the veteran's death or 
the claim for DEA benefits.


CONCLUSIONS OF LAW

1.  The February 2003 Board decision that denied the 
appellant's claims for service connection for the cause of 
the veteran's death and for DEA benefits is final.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
the cause of the veteran's death are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  As new and material evidence has not been received, the 
criteria for reopening the claim for DEA benefits are not 
met.  38 U.S.C.A. § 5801 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.


Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).
Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006). 


VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an October 2003 pre-rating letter and post-
rating letters dated in January and July 2004, February and 
October 2005, March and August 2006, and June 2007 provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate her petition to reopen 
her claims for service connection for the cause of the 
veteran's death and for DEA benefits, as well as what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
The January 2004 letter provided the appellant with the 
correct definition of what constitutes new and material 
evidence with regard to this appeal.  The February 2005 
letter specifically informed the appellant of what was needed 
to substantiate claims for the cause of the veteran's death 
and for DEA benefits and asked her to send any evidence in 
her possession pertaining to the claims (consistent with the 
version of 38 C.F.R. § 3.159 then in effect).  

After issuance of each notice described above, and 
opportunity for the appellant to respond, the April 2008 SSOC 
reflects readjudication of the claims.  Hence, the appellant 
is not shown to be prejudiced by the timing of the post-
rating notice.  See Mayfield  v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also, Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

Although the letters identified above do not specifically 
include a statement of the conditions for which the late 
veteran was service-connected at the time of his death, 
consistent with Hupp, this omission did not prejudice the 
appellant, as it is evident that she was already aware of 
them.  The Board notes that, in the January 2004 rating 
decision and December 2004 SOC, the RO listed the conditions 
for which the veteran was service connected at the time of 
his death.  Similarly, while these letters also did not 
inform the appellant of the bases for the prior, final denial 
of her claim for service connection for the cause of the 
veteran's death or for DEA benefits or the date of that prior 
final denial, consistent with Kent, to the extent these 
letters were deficient, such deficiency was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  Both the 
January 2004 rating decision and the December 2004 SOC 
informed the appellant of the Board's February 2003 denial 
and explained to the appellant the bases of the Board's 
denial of her claims and how the new evidence she had 
submitted was not material as to whether the veteran died 
from a disability related to service or had a permanent total 
service-connected disability at the time of his death.  

Moreover, in an August 2004 email, the appellant's 
representative noted when and why her previous DIC claim had 
been denied and that the RO had decided not to reopen her 
claims because she had not submitted new and material 
evidence to support her case.  In this email, the appellant's 
representative stated that he had tried to explain to the 
appellant why her claim was denied.  He indicated that she 
was accompanied by a retired Army veteran, J. I. C., and 
that, when the Decision Review Officer (DRO) started to 
explain to them that the evidence they were trying to present 
was not relevant to the cause of the veteran's death as 
stated on the death certificate, they got up and left the DRO 
hearing even before it began.  The appellant withdrew her 
request for a DRO hearing the same day.  In his email, the 
representative added that they should not have come and that, 
the prior week, he had attempted to explain this on the phone 
to J. I. C.  Thereafter, during the 2008 Board hearing, the 
appellant and her representative indicated their knowledge 
that to reopen the claim for service connection for the cause 
of the veteran's death, new and material evidence that the 
veteran had a disability related to service which contributed 
to his death must be presented.  The appellant has thus 
demonstrated an awareness of what is needed to reopen and 
substantiate her DIC claims.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  Consequently, any omission in 
this regard was "cured by actual knowledge on the part of 
the claimant."  See Sanders, 487 F.3d at 889.

The Board further points out that, while  VA has not notified 
the appellant of the criteria pertaining to the assignment of 
an effective date (in the event either claim is granted), 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).on these facts, such omission is not shown to 
prejudice the appellant.  Because the Board's decision herein 
denies the appellant's petitions to reopen the claims on 
appeal, no effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel and medical records, private and Womack 
Army Hospital medical records, private physicians' 
statements, VA medical records, a copy of the veteran's 
certificate of death, and May 1999 and June 2002 VA medical 
opinions addressing the cause of the veteran's death.  Also 
of record and considered in connection with the appeal are 
copies of articles and photographs submitted by the 
appellant, as well as copies of the hearing transcripts and 
various written statements provided by the appellant or by 
her representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied in connection with the claims on 
appeal.  Through various notices of the RO, the appellant has 
been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the appellant's 
petition to reopen either previously denied claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the legal authority in effect currently, and at the 
time of the prior denial, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 C.F.R. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

For the purposes of DEA benefits under 38 U.S.C.A. Chapter 
35, the surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.

As indicated above, in a February 2003 decision, the Board 
denied service connection for the cause of the veteran's 
death and eligibility for DEA benefits.  Evidence considered 
at that time consisted of the veteran's service personnel and 
medical records, post-service private, VA and Womack Army 
Medical Center medical records, a report of VA examination in 
September 1966, an August 1994 private physician's statement, 
the veteran's death certificate, the veteran's terminal 
emergency room report, a transcript of a February 1999 Board 
hearing, two VA Health Administration (VHA) medical opinions, 
and various statements submitted by the appellant and her 
representative.  At the time, service personnel records 
confirmed that the veteran had served in the Republic of 
Vietnam during 1964; and therefore the veteran's exposure to 
herbicides was established.  They also confirmed that the 
veteran had been stationed on Eniwetok Atoll from April 12, 
1958 to June 21, 1958, outside the time periods when 
atmospheric detonation of nuclear devices were being 
performed; and therefore, the veteran was not a radiation-
exposed veteran, pursuant to 38 C.F.R. § 3.309(d).

Based on a review of the evidence, the Board concluded that 
there was no competent evidence of record that the veteran's 
death (shown as resulting from chronic obstructive pulmonary 
disease (COPD)) was related in any way to the veteran's 
military service.  In denying her claim for service 
connection, the Board found that lay testimony and statements 
made by the appellant and her representative that the 
veteran's COPD was causally connected to in-service smoking 
were not probative, even though the appellant was apparently 
some sort of nurse at one time.  Instead the Board found that 
two VHA opinions, indicating that the veteran did not suffer 
from an addiction to nicotine in-service, were more 
probative, and added that statements made by the veteran 
himself years before his death indicate that he began smoking 
before he entered service.  The Board also noted that the 
appellant had not submitted any medical opinion in support of 
her claim for service connection for the cause of the 
veteran's death; that service medical records contained no 
medical evidence that the veteran suffered from any chronic 
respiratory or pulmonary condition, including COPD, during 
his service; and that the expert medical evidence of record 
supported the conclusion that the veteran's fatal COPD was 
not related to in-service nicotine addiction.  The Board also 
found that there simply was no evidence of any correlation 
between the veteran's service-connected disabilities and his 
fatal lung disease.  

In denying eligibility for DEA benefits, the Board noted that 
the veteran died many years after service of a nonservice-
connected disability and, since service connection had not 
been established for the cause of the veteran's death, the 
appellant was not entitled to DEA benefits on that basis.  At 
the time of the veteran's death, the veteran was service 
connected for residuals of a gunshot wound (GSW) of the right 
lower leg and a draining wound of the right lower extremity, 
both separately rated as 20 percent disabling; and residuals 
of a fracture of the left thumb and for otitis externa, both 
separately rated as noncompensable (0 percent disabling); for 
a combined disability rating of 40 percent.  Thus, the Board 
concluded that the appellant also was not entitled to DEA 
benefits on the basis that the veteran was in receipt of a 
total and permanent disability rating due to service-
connected disability at the time of his death.

The appellant did not appeal the Board's February 2003 
denial, nor did she request reconsideration of the decision.  
As the Chairman has not ordered reconsideration of the 
decision, and no other exception to finality applies, the 
Board's February 2003 denial is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

Here, the appellant's petition to reopen the previously 
denied claims for service connection for the cause of the 
veteran's death and for DEA benefits was received in 
September 2003.  Again, she claimed that the cause of the 
veteran's death was due to nicotine addiction from cigarettes 
provided him in the Army.  The appellant also continued her 
former arguments that the veteran was exposed to radiation at 
Eniwetok, which contribute to the veteran's demise and, 
alternatively, that the veteran served in Vietnam where he 
was exposed to Agent Orange that led to disability (claimed 
as diabetes mellitus) that contributed to his death.  
[Parenthetically, the Board notes that, at the time of filing 
of her previous claims, service connection could be granted 
for death due to the veteran's use of tobacco products during 
service.  However, for claims filed after June 9, 1998, such 
as the appellant's current claims, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300.]   

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the Board's February 
2003 decision that denied the claims for service connection 
and for DEA benefits.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the record since the Board's prior denial 
includes:  an article on ionizing radiation; undated 
photographs of the veteran's right lower extremity; 
additional service personnel records for the veteran, 
including the report of a 2002 Army Board for Correction of 
Military Records (ABCMR) Proceedings determination; VA 
treatment records dated from July 1982 to September 1994; 
duplicate private and Womack Army Medical Center medical 
records; a February 2008 Memorandum of Federal Records 
unavailability regarding Brooke Army Medical Center reports 
dated in 1957 and 1958; and copies of the Board hearing 
transcript and various statements submitted by the appellant 
and her representative, on her behalf.  

With the exception of the records pertaining to the ABCMR 
Proceedings, the personnel records received are cumulative or 
duplicative of information that was already before the Board 
in February 2003.  They confirm that the veteran served in 
the Republic of Vietnam during 1964 (which now raises a 
presumption of in-service herbicides exposure, see 38 C.F.R. 
§ 3.307(a)(6)(III) (2007), that the veteran was stationed on 
Eniwetok Atoll from April 12, 1958 to June 21, 1958, outside 
the time periods when atmospheric detonation of nuclear 
devices were being performed, and, therefore, he was not a 
radiation-exposed veteran, pursuant to 38 C.F.R. § 3.309(d).  
As such, these records are cumulative or redundant of the 
evidence of record at the time of the last final denial, and, 
thus, are not material for purposes of reopening the claim.

Although the record of the 2002 ABCMR Proceedings 
determination is new, it too is not material, because it 
fails to raise a reasonable possibility of substantiating the 
appellant's claims.  To the contrary, this determination 
tends to weigh against the appellant's claims.  The ABCMR 
indicated that any determination as to whether the veteran's 
death was service connected would not be a military record, 
but in all likelihood would be a VA determination, and that 
the ABCMR does not have jurisdiction over VA records.  The 
ABCMR added that, in any event, the appellant had failed to 
show through evidence of record or the evidence submitted 
with her application, that the cause of the veteran's death 
was in fact service connected.  And, notwithstanding the lack 
of jurisdiction of the ABCMR to make such a correction, there 
appeared to be no basis for such a determination because the 
veteran was not on active duty at the time of his death nor 
was there a military record to that effect.

Aside from the service personnel records, some of the other 
evidence received since the February 2003 Board denial is 
new, to include an article on ionizing radiation and undated 
photographs of the veteran's right lower extremity.  However, 
none of the newly-received evidence includes medical comment 
or opinion that the veteran's COPD was incurred in or 
aggravated by service, nor does it show that the veteran was 
diagnosed with a radiogenic disease or a disease considered 
warranting presumptive service connection due to exposure to 
Agent Orange, for example, Type 2 diabetes mellitus.  The 
fact that the veteran's compensable service-connected 
disabilities relate to musculoskeletal conditions and not an 
internal medical condition weighed heavily in the Board's 
prior decision.  There is simply no new evidence showing any 
correlation between the veteran's service-connected 
disabilities and his fatal lung disease.  

As such, the newly submitted evidence provides no indication 
that the veteran's COPD, the immediate and only disease 
listed as causing or contributing to the veteran's death, is 
related to his service-what was lacking at the time of the 
previous denial.  Since the new evidence fails to establish 
service connection for the cause of the veteran's death or 
that he was in receipt of a total and permanent disability 
rating due to service-connected disability at the time of his 
death, the newly submitted medical evidence of record is not 
material to either of the appellant's claims.  As such, while 
new in the sense that it was not previously considered by 
adjudicators, the evidence is not material as it does not 
raise a reasonable possibility of substantiating the 
appellant's claims for service connection for the cause of 
the veteran's death or for DEA benefits.  

The only other evidence added to the record consists of the 
appellant's assertions-andvanced during her RO and Board 
hearings and in various written statements submitted by her 
or by her representative, on her behalf.  Although considered 
credible under the holding in Justus, this lay evidence is 
essentially cumulative or redundant of statements previously 
made prior to the denial of her claims in February 2003-that 
is, that the veteran's COPD was related to in-service 
smoking, or was the result of the veteran's exposure to 
ionizing radiation or to Agent Orange.  In any event, the 
Board emphasizes that neither the appellant nor her 
representative is shown to possess the appropriate medical 
expertise and training to competently offer a probative 
opinion as to whether the veteran's COPD is medically related 
to service or as to whether he had diabetes mellitus (in the 
absence of medical evidence showing a diagnosis of Type 2 
diabetes mellitus).  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, where, as here, the claim(s) turn on a 
medical matter, unsupported lay statements without more, even 
if new, can never serve as a predicate to reopen a 
previously-disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims file since the 
Board's February 2003 denial constitutes new and material 
evidence sufficient to reopen the appellant's claims for 
service connection for the cause of the veteran's death or 
for DEA benefits.  As such, the Board's February 2003 
decision remains final, and the appeal must be denied.  As 
the appellant has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally-
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for the cause of the veteran's death has not been 
received, the appeal as to this matter is denied.

As new and material evidence to reopen the claim for 
entitlement to DEA benefits under the provisions of 
38 U.S.C.A. Chapter 35 has not been received, the appeal as 
to this matter is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


